DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed April 9, 2019.
	The amendment received April 3, 2020 amended claims 1, 4-8, and 15-19; canceled claims 2, 3, 9-14, and 20; and added new claims 21-29.
	The amendment received December 15, 2020 amended claims 1, 4, 7, 8, 16, 19, 23, and 24 and canceled claims 5, 17, 21, 22, and 29.
	Claims 1, 4, 6-8, 15, 16, 18, 19, and 23-28 are currently pending.
	Claims 1, 4, 6, 8, 15, 16, 18, and 23-26 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, a patient diagnosed with ascites due to liver cirrhosis, treating ascites, a dose of about 0.8 mg to about 5 mg per day, and a continuous infusion for about 1 day to about 12 months as the species in the reply filed on April 3, 2020. Claims 7, 19, 27, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Priority
The present application is a CON of 15/491,613 filed April 19, 2017 which is a CON of 15/198,050 filed June 30, 2016 which claims the benefit of 62/321,558 filed April 12, 2016; 62/267,510 filed December 15, 2015; and 62/186,638 filed June 30, 2015.

Drawings
No drawings are present.
Withdrawn Rejection
	The rejection of claims 1, 4, 6, 8, 15, 16, 18, and 23-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,655,945 is withdrawn due to the cancellation of U.S. Patent No. 9,655,945 (see IPR2018-00974 decision).
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 15, 16, 18, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al., 2014, Continuous Outpatient Terlipressin Infusion for Hepatorenal Syndrome as a Bridge to Successful Liver Transplantation, Hepatology, 60(6): 2125-2126 (provided by applicants in the IDS).
For present claims 1, 4, 6, 8, 15, 16, 18, and 23-26, Robertson et al. teach methods of treating a patient with liver cirrhosis and ascites/reducing the volume of ascetic fluid/reducing the number of monthly paracentesis procedures who has HRS type 1 (e.g. not HRS type 2) via administering a terlipressin infusion comprising 3 mg terlipressin in 50 ml 5% dextrose delivered by a GemStar™ pump for 6 days in patient or an ambulatory infusion pump for 22 days outpatient wherein diuretics are not utilized (please refer to the entire reference particularly pages 2125 and 2126).
In addition, regarding “non-hepatorenal syndrome (HRS)”, “wherein the patient is not hospitalized”, “wherein the administration is provided on an out-patient basis”, “in the abdominal cavity in an ascites patient”, and “non-HRS”, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) wherein claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. 
Therefore, the presently claimed invention is anticipated by Robertson et al.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Robertson et al. for claims 1, 4, 6, 8, 15, 16, 18, and 23-26 were considered but are not persuasive for the following reasons.
	Applicants contend that Robertson et al. do not treat a non-HRS patient.
	Applicants’ arguments are not convincing since the teachings of Robertson et al. anticipate the methods of the instant claims. Robertson et al. teach bolus administration of terlipressin in a patient with Child-Pugh C cirrhosis complicated by recurrent encephalopathy, diuretic-resistant ascites, and hepatocellular carcinoma wherein the patient had HRS1 (please refer to the entire reference particularly page 2125, right column, first paragraph). Robertson et al. teach that a terlipressin infusion consisting of 3 mg of terlipressin in 50 mL 5% dextrose delivered by a GemStar™ pump at a rate of 2.1 mL/h was given to the same patient in the hospital and then discharged home with an ambulatory terlipressin infusion under supervision of the Hospital-at-home program (please refer to the entire reference particularly page 2125, right column, second paragraph).
When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) wherein claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The present claims are similar to In re May in that treating a patient with ascites and HRS1 is taught (e.g. analgesia) wherein Robertson et al. are silent regarding non-HRS (e.g. nonadditctive). Furthermore, terlipressin is an “old composition” and the “use” (e.g. in a patient without HRS and ascites) is directed to a result or property of the composition in the patient population wherein use in a patient with HRS and ascites is taught in the prior art.
In addition, it is respectfully noted that in the decision for U.S. Patent 9,655,945 (IPR2018-00974), the board held that the claims were not limited to any specific patient population and/or specific treatment of ascites even though a patient diagnosed with ascites due to liver cirrhosis or reducing the accumulation of ascities fluid in the abdominal cavity in an ascites patient was in the preamble of the claim (see pages 15-20). 

Claims 1, 6, 8, 15, 18, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angeli, 2013, Terlipressin for the treatment of hepatorenal syndrome in patients with cirrhosis, Expert Opinion on Orphan Drugs, 1(3): 241-248 (provided by applicants in the IDS).
	For present claims 1, 6, 8, 15, 18, and 23-26, Angeli teaches methods of treating patients with liver cirrhosis and ascites/reducing the volume of ascetic fluid/reducing the number of monthly paracentesis procedures via administering a terlipressin continuous intravenous infusion of 2 mg/day, doubling the initial dose of terlipressin, maximal dosage of 12 mg/day terlipressin by continuous intravenous infusion wherein the length of treatment is usually 10-15 days and treating HRS type 1 or HRS type 2 (e.g. not HRS type 1, not HRS type 2), and long term administration wherein diuretics are not utilized (please refer to the entire reference particularly pages 241-243).
In addition, regarding “wherein the patient is not hospitalized”, “wherein the patient has not progressed to hepatorenal syndrome (HRS) type 1”, “wherein the administration is provided on an out-patient basis”, “in the abdominal cavity in an ascites patient”, and “wherein the patient has not progressed to hepatorenal syndrome (HRS) type 2”, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) wherein claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. 
	Therefore, the teachings of Angeli anticipates the presently claimed invention.

Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Angeli for claims 1, 6, 8, 15, 18, and 23-26 were considered but are not persuasive for the following reasons.
	Applicants contend that Angeli is drawn to treating HRS only.
	Applicants’ arguments are not convincing since the teachings of Angeli anticipate the methods of the instant claims. Angeli teaches treating patients with HRS and ascites with a continuous infusion of terlipressin (please refer to the entire reference particularly the abstract; Introduction; Overview of the use of terlipressin in the treatment of HRS).
When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) wherein claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The present claims are similar to In re May in that treating a patient with ascites and HRS is taught (e.g. analgesia) wherein Angeli is silent regarding non-HRS (e.g. nonadditctive). Furthermore, terlipressin is an “old composition” and the “use” (e.g. in a patient without HRS and ascites) is directed to a result or property of the composition in the patient population wherein use in a patient with HRS and ascites is taught in the prior art.
In addition, it is respectfully noted that in the decision for U.S. Patent 9,655,945 (IPR2018-00974), the board held that the claims were not limited to any specific patient population and/or specific treatment of ascites even though a patient diagnosed with ascites due to liver cirrhosis or reducing the accumulation of ascities fluid in the abdominal cavity in an ascites patient was in the preamble of the claim (see pages 15-20). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 15, 16, 18, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Angeli, 2013, Terlipressin for the treatment of hepatorenal syndrome in patients with cirrhosis, Expert Opinion on Orphan Drugs, 1(3): 241-248 (provided by applicants in the IDS); Robertson et al., 2014, Continuous Outpatient Terlipressin Infusion for Hepatorenal Syndrome as a Bridge to Successful Liver Transplantation, Hepatology, 60(6): 2125-2126 (provided by applicants in the IDS); and Fimiani et al., 2011, The use of terlipressin in cirrhotic patients with refractory ascites and normal renal function: A multicentric study, European Journal of Internal Medicine, 22: 587-590 (provided by applicants in the IDS).
	For present claims 1, 6, 8, 15, 18, and 23-26, Angeli teaches methods of treating patients with liver cirrhosis and ascites/reducing the volume of ascetic fluid/reducing the number of monthly paracentesis procedures via administering a terlipressin continuous intravenous infusion of 2 mg/day, doubling the initial dose of terlipressin, maximal dosage of 12 mg/day terlipressin by continuous intravenous infusion wherein the length of treatment is usually 10-15 days and treating HRS type 1 or HRS type 2 (e.g. not HRS type 1, not HRS type 2), and long term administration wherein diuretics are not utilized (please refer to the entire reference particularly pages 241-243).
However, Angeli et al. do not specifically teach an ambulatory infusion pump.
For present claims 1, 4, 6, 8, 15, 16, 18, and 23-26, Robertson et al. teach methods of treating a patient with liver cirrhosis and ascites/reducing the volume of ascetic fluid/reducing the number of monthly paracentesis procedures who has HRS type 1 (e.g. not HRS type 2) via administering a terlipressin infusion comprising 3 mg terlipressin in 50 ml 5% dextrose delivered by a GemStar™ pump for 6 days in patient or an ambulatory infusion pump for 22 days outpatient (please refer to the entire reference particularly pages 2125 and 2126).
	However, Angeli does not specifically teach a patient without HRS.
	For present claims 1, 6, 8, 15, 18, 23, and 24, Fimiani et al. methods of treating patients with liver cirrhosis and ascites/reducing the volume of ascetic fluid/reducing the number of monthly paracentesis procedures via administering terlipressin to cirrhotic patients with refractory ascites (e.g. not HRS, not HRS type 1) at a dosage of 0.5 mg every 6 hours with progressive increase of the dosage up to 1 mg four times a day wherein treatment lasts for weeks diuretics are utilized (please refer to the entire reference particularly the abstract; section 2.2; Table 1).
In addition, regarding “wherein the patient is not hospitalized”, “wherein the patient has not progressed to hepatorenal syndrome (HRS) type 1”, “wherein the administration is provided on an out-patient basis”, “in the abdominal cavity in an ascites patient”, and “wherein the patient has not progressed to hepatorenal syndrome (HRS) type 2”, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) wherein claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. 
	The claims would have been obvious because the substitution of one known element (e.g. continuous intravenous infusion or cirrhosis patient with ascites and HRS) for another (e.g. an ambulatory infusion pump and cirrhosis patient with ascites without HRS type 1 or 2) would have yielded predictable results (utilization of a specific vehicle for continuous intravenous infusion - an ambulatory infusion pump and treatment of cirrhosis and ascites prior to development of HRS type 1 or 2) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (e.g. utilizing an ambulatory infusion pump and treating cirrhosis and ascites with terlipressin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Angeli; Robertson et al.; and Fimiani et al. for claims 1, 4, 6, 8, 15, 16, 18, and 23-26 were considered but are not persuasive for the following reasons.
	Applicants contend that both Angeli and Robertson et al. are drawn to treating patients with HRS utilizing continuous infusion of terlipressin while Fimiani et al. are drawn to treating patients without HRS with bolus administration of a combination of terlipressin, diuretics, and albumin. Applicants contend that HRS and ascites are different complications of cirrhosis (citing Gines et al.). Applicants contend that Angeli teaches away from using terlipressin alone since terlipressin alone resulted in a relatively lower rate of reversal of HRS. Applicants contend that Fimiani et al. only teaches bolus doses of terlipressin in combination with albumin and diuretics. Applicants contend that no motivation to combine the references is present.
	Applicants’ arguments are not convincing since the teachings of Angeli; Robertson et al.; and Fimiani et al. render the methods of the instant claims prima facie obvious. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Angeli teaches treating patients with HRS and ascites with a continuous infusion of terlipressin (please refer to the entire reference particularly the abstract; Introduction; Overview of the use of terlipressin in the treatment of HRS).
	Robertson et al. teach bolus administration of terlipressin in a patient with Child-Pugh C cirrhosis complicated by recurrent encephalopathy, diuretic-resistant ascites, and hepatocellular carcinoma wherein the patient had HRS1 (please refer to the entire reference particularly page 2125, right column, first paragraph). Robertson et al. teach that a terlipressin infusion consisting of 3 mg of terlipressin in 50 mL 5% dextrose delivered by a GemStar™ pump at a rate of 2.1 mL/h was given to the same patient in the hospital and then discharged home with an ambulatory terlipressin infusion under supervision of the Hospital-at-home program (please refer to the entire reference particularly page 2125, right column, second paragraph). Thus, Robertson et al. teach both bolus administration and continuous infusion of terlipressin in the same patient population and that the same patient can have HRS and ascites (e.g. conditions are not mutually exclusive).
	The present claims are silent with regard to any analysis of ascites (e.g. assessing reduction in accumulation of ascetic fluid; assessing severity of ascites; assessing time to, frequency, and/or number of paracentesis procedures; and/or assessing the volume of ascetic fluid removed in paracentesis procedures).
	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) wherein claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The present claims are similar to In re May in that treating a patient with ascites and HRS1 is taught (e.g. analgesia) wherein Robertson et al. and Angeli are silent regarding non-HRS (e.g. nonadditctive). Furthermore, terlipressin is an “old composition” and the “use” (e.g. in a patient without HRS and ascites) is directed to a result or property of the composition in the patient population wherein use in a patient with HRS and ascites is taught in the prior art.
In addition, it is respectfully noted that in the decision for U.S. Patent 9,655,945 (IPR2018-00974), the board held that the claims were not limited to any specific patient population and/or specific treatment of ascites even though a patient diagnosed with ascites due to liver cirrhosis or reducing the accumulation of ascities fluid in the abdominal cavity in an ascites patient was in the preamble of the claim (see pages 15-20). 
	Fimiani et al. is utilized to specifically address nonHRS patients (e.g. not the continuous infusion of terlipressin alone which is found in the other references).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, administration via continuous infusion of terlipressin was known in the prior art to patients with ascites (e.g. specific type of administration – see Angeli and Robertson et al.), utilizing terlipressin in patients without HRS was known in the prior art (see Fimiani et al.), and utilizing terlipressin alone (i.e. only active ingredient wherein other ingredients may be utilized – water, PBS, stabilizers, etc. – see Angeli and Robertson et al.) in continuous infusion. Fimiani et al. teach that terlipressin can decrease ascites (Table 1). One of skill in the art (e.g. M.D., Ph.D.) would look at the totality of the art regarding administering terlipressin to determine the best route of administration, utilizing terlipressin alone (e.g. if patient no longer responds to diuretics, etc.), potential patient populations (e.g. HRS, nonHRS, cirrhosis, etc.), and specific symptoms which may be treated (e.g. ascites).
	The claims would have been obvious because the substitution of one known element (e.g. continuous intravenous infusion or cirrhosis patient with ascites and HRS) for another (e.g. an ambulatory infusion pump and cirrhosis patient with ascites without HRS type 1 or 2) would have yielded predictable results (utilization of a specific vehicle for continuous intravenous infusion - an ambulatory infusion pump and treatment of cirrhosis and ascites prior to development of HRS type 1 or 2) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (e.g. utilizing an ambulatory infusion pump and treating cirrhosis and ascites with terlipressin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publications 2004/0102362, 2009/0305959, 2010/0311642, 2011/0003890, 2011/0237494, 2012/0157526, 2013/0197044, and 2014/0329747.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658